     Case 3:19-cv-00366-AJB-AHG Document 22 Filed 10/01/19 PageID.281 Page 1 of 2

 ATTORNEY OR PARTY WITHOUT ATTORNEY (Name, State, Bar number, and address):                                                   FOR COURT USE ONLY
 Anton Ewing <anton@antonewing.com>
 3077 Clairemont Drive #372
 San Diego, CA 92117
             TELEPHONE NO.:        619·119-9640           FAX NO. (Optional):
                                                                                                                                   FILED
  E·MAIL ADDRESS (Optfonal):
      ATTORNEY FOR (Name): COLLETE STARK, AN INDIVIDUAL, ET AL                                                                     OCT O1 2019
 United States District Court, Southern District of California
           STREET ADDRESS:         221 West Broadway                                                                 CLER!{ U S Oi!:,TRlr1' COURT
          MAJ UNG ADORESS:         221 West Broadway                                                            SOIJTH~RN ·:i1i;;·1'!<(!1:' Of C.ALiFOf,NIA
          CITY AND   ZIP CODE: San Diego 92101                                                                ,,13,Y. '-     -                    Lll'.i>UTY
               BRANCH NAME:        Edward J. Schwartz U.S. Courthouse
                                                                                                                          "
      PLAINTIFF/PETITIONER: COLLETE STARK, AN INDIVIDUAL, ET AL                                           CASE NUMBER:


DEFENDANT/RESPONDENT: STUART STALL, AN INDIVIDUAL, ET AL                                                            3:19-CV-00366-AJB-AHG

                                                                                                           Ref. No. or File No.:
                                   PROOF OF SERVICE OF SUMMONS                                                           19-CV-366 AJB AHG

1. At the lime of service I was at least 1B years of age and not a party to this action.

2. I served copies of (specify documents):
   SUMMONS IN A CIVIL ACTION; SECOND AMENDED COMPLAINT

3. a.     Party served (specify name of party as shown on documents sented):
                      US GLOBAL, AN UNKNOWN ENTITY

    b.    D           Person (other than the party in item 3a) served on behalf of an entity or as an authorized agent (and not a person under
                      item 5b whom substituted service was made) (specify name and relationship to the party named in item 3a ):


4. Address where the party was served:
             2010 CORPORATE RIDGE, SEVENTH FLOOR, MCLEAN, VA 22102

5. I served the party (check proper box)
    a.    D          by personal service, I personally delivered the documents listed in item 2 to the party or person authorized to receive
                     service of process for the party (1) on (date):              at (time):

     b.D              by substituted service, On (date):                     at (time):                 I left the documents listed in item 2 with
                      or in the presence of (name and title or relationship to person indicated in item 3):

                      (1)    D         (business) a person at least 1B years of age apparently in charge at the office or usual place of business of
                                       the person to be served. I informed him or her of the general nature of the papers.

                      (2)    D         (home) a competent member of the household (at least 18 years of age) at the dwelling house or usual place
                                       of abode of the party. I informed him or her of the general nature of the papers.

                      (3)    D         (physical address unknown) a person at least 18 years of age apparently in charge at the usual mailing
                                       address of the person to be served, other than a United States Postal Service post office box. I informed him
                                       or her of the general nature of the papers.

                      (4)    D         I thereafter caused to be mailed (by first class, postage prepaid) copies of the documents to the person to be
                                       served at the place where the copies were left (Code Civ. Proc § 415.20). Documents were mailed
                                       on (date):             from (city):                          orD     a declaration of mailing is attached.

                       (5)   D         I attach a declaration of dlllgence stating actions taken first to attempt personal service.




                                                                                                                                                                           Pae1of2
 Form Adopted for Mandatory Use                                                                                                                 Code of Civil Procedure.§ 417.10
 Judicial Council of California POS-
 010 [Rev. January 1, 2007]                                   PROOF OF SERVICE OF SUMMONS                                                    Tracking #: 0043423182

  ~ REF: 19-CV-366 AJB AHG                                                                                             111111111111 lllll lllll lllll lllll lllll lllll 111111111111111111
      Case 3:19-cv-00366-AJB-AHG Document 22 Filed 10/01/19 PageID.282 Page 2 of 2

      PLAINTIFF/PETITIONER: COLLETE STARK, AN INDIVIDUAL, ET AL                                        CASE NUMBER:

DEFENDANT/RESPONDENT: STUART STALL, AN INDIVIDUAL, ET AL                                                       3: 19-CV-00366-AJB-AHG

     c.   0          by mail and acknowledgement of receipt of service. I mailed the documents listed in item 2 to the party, to the
                     address shown in item 4, by first-class mail, postage prepaid,

                     (1) on (date):                                            (2) from (city):
                     (3)   0         with two copies of the Notice and Acknowledgement of Receipt and a postage-paid return envelope
                                     addressed to me. (Attach completed Notice and Acknowledgement of Receipt.) (Code Civ. Proc., § 415.30)
                     (4)   0         to an address outside California with return receipt requested. (Code Civ. Proc.,§ 415.40)

     d.   0          by other means (specify means of se,vice and authorizing code section):

          0          Additional page describing service is attached.

6.    The "Notice to the Person Served" (on the summons) was completed as follows:
     a.   0          as an individual defendant.

     b.   0          as the person sued under the fictitious name of (specify):

     c.   0          as occupant.

     d.   [X]        On behalf of (specify) US GLOBAL, AN UNKNOWN ENTITY c/o VIRGINIA REGISTERED AGENT SERVICES LLC,
                     under the following Code of Civil Procedure section:
                                 [X]     416.10 (corporation)                             0       415.95 (business organization, form unknown)
                                 0       416.20 (defunct corporation)                     0       416.60 (minor)
                                 0       416.30 fjoint stock company/association)         0       416.70 (ward or conservatee)
                                 0       416.40 (association or partnership)              0       416.90 (authorized person)
                                 0       416.50 (public entity)                           0       415.46 (occupant)
                                                                                          0       other:
7. Person who served papers
      a. Name:                             Larry Hutchinson
      b. Address:                          316 W 2nd St,, 3rd Floor, Los Angeles, CA 90012
      c. Telephone number:                 213-621-9999
      d. The fee for service was:          $ 125.00
      e. I am:

          (1)   [X]        not a registered California process server.
          (2)0             exempt from registration under Business and Professions Code section 22350(b).
          (3)0             registered California process server:
                           (i)   0      owner     O     employee    O     independent contractor.      For:
                           (ii) 0       Registration No.:                                              Registration #:
                           (iii) 0      County:                                                        County:

8.    [X]       I declare under penalty of perjury under the laws of the State of California that the foregoing is true and correct.
                or
9.    0         I am a California sheriff or marshal and I certify that the foregoing is true and correct.


Date:      09/30/2019


                                  Larry Hutchinson
          (NAME OF PERSON WHO SERVED PAPERS/SHERIFF OR MARSHAL)                                                  (SIGNATURE)




 POS-010 [Rev. January 1, 2007]                                                                                                                                          Page 2 ot2
                                                            PROOF OF SERVICE OF SUMMONS                                                 Tracking #: 0043423182
     ~ REF: 19-CV-366 AJB AHG
                                                                                                                 IIIIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIIII IIII IIII
